Citation Nr: 1747600	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbosacral spine.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right L4 radiculopathy.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to November 1991 and August 1992 to July 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, April 2011, and November 2013 rating decisions of Department of Veterans Affairs (VA), Regional Offices (RO).  In October 2009, the RO located in Phoenix, Arizona, denied an increased disability rating for the service-connected lumbosacral spine disability.  Jurisdiction was then transferred to the RO located in Oakland, California.  In April 2011, the Oakland RO granted service connection at 10 percent for radiculopathy; and in November 2013, the Oakland RO denied service connection for obstructive sleep apnea and diabetes mellitus type II.  The Veteran timely expressed disagreement with the respective denials and the assigned initial disability rating for the service-connected neuropathy and perfected a substantive appeal.

This matter was previously before the Board in May 2015 and  August 2016 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with respect to the issues being decided herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of an increased disability rating for the service-connected degenerative 
joint disease of the lumbosacral spine and right L4 radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifested during service; was not diagnosed within the first post-service year; and is not otherwise related to active service or to a service-connected disability.

2.  Obstructive sleep apnea was not manifested during service; and is not otherwise related to active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in October 2013 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  The Board further observes that this case was most recently remanded in August 2016 in order to obtain additional treatment records and to obtain an additional VA medical opinion.  Thereafter, additional outpatient treatment records and a VA examination report dated in March 2017 were associated with the Veteran's claims file.  As such, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 
Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as diabetes mellitus, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

Diabetes Mellitus and Obstructive Sleep Apnea  

The Veteran asserts that he has diabetes mellitus and obstructive sleep apnea that are manifested as a result of his period of active service, specifically, as a result of his service-connected low back disability.  Service connection, in pertinent part, has been established for degenerative joint disease of the lumbosacral spine and right L4 radiculopathy.

A review of the Veteran's service treatment records reveals that the record is silent for any treatment for or a diagnosis of diabetes mellitus or obstructive sleep apnea during his period of active service.  The May 1995 separation report of medical examination shows that pertinent clinical evaluation was within normal limits. 

Following service, intermittent VA private outpatient treatment record show treatment for diagnoses of diabetes mellitus and obstructive sleep apnea.  There is no opinion in the outpatient treatment records addressing the etiology of the respective disorders.

A VA diabetes mellitus examination report dated in November 2013 shows that the Veteran reported that he had been in service until 1995.  He added that he had been told that he had slightly high blood sugar in 2010.  He indicated that he would have his blood tested every six months and was advised to eat less meat and starches and to increase exercise.  He did not think that he had diabetes but his physician referred him to the diabetes self-management program with a diagnosis of type II diabetes mellitus.  Following examination of the Veteran, the diagnosis was diabetes mellitus, type II.  The examiner opined that the Veterans diabetes was less likely than not proximately due to or the result of the service-connected degenerative joint disease of lumbosacral spine and medication.  The examiner explained that degenerative joint disease of the lumbosacral spine and its medication were not recognized causes of diabetes, and that there were other causes why he incurred diabetes but not due to his musculoskeletal condition.

A VA sleep apnea examination report dated in November 2013 shows that the Veteran reported that he had a history of snoring and was tested for sleep apnea in March 2013.  Following examination of the Veteran, the diagnosis was obstructive sleep apnea.  The VA examiner opined that the Veterans sleep apnea was less likely than not the result of his service-connected degenerative joint disease of the lumbosacral spine.  The examiner explained that the Veterans sleep apnea was unrelated to his back problems as it did not affect his respiratory system.  The examiner added that there was no concrete relationship between the Veteran's back condition and his sleep apnea.

A VA Sleep Apnea Disability Benefits Questionnaire completed by the Veteran's private physician in April 2015 shows that the Veteran was said to have been first diagnosed with obstructive sleep apnea in March 2013.  There was no opinion provided as to the etiology of the disorder.

A VA medical opinion dated in March 2017 shows that following a complete review of the medical evidence of record, the VA examiner indicated that the Veteran had a diagnosis of diabetes mellitus type II since 2010 and of obstructive sleep apnea since 2013.  The Veteran was said to have asserted that the diabetes mellitus was due to sedentary lifestyle and an inability to exercise because of the pain from his service-connected back disability.  He also asserted that pain
medications for the service-connected back disability caused or aggravated his diabetes mellitus and/or obstructive sleep apnea.  There was no history of surgery or hospitalization from his service-connected back disability, diabetes mellitus, or obstructive sleep apnea.  He would take pain medicine for his service-connected back condition.  He reported that he would previously eat more unhealthy "junk foods" that had caused him to be diabetic, but that he had curtailed eating unhealthy "junk foods."  Despite this, he still suffered from diabetes mellitus type II.  He would take daily medication with no residuals or complications and was asymptomatic from diabetes mellitus type II.  He worked as a state disability insurance representative.  The Veteran also asserted that he had snoring episodes and daytime somnolence. However, it was not until 2013 that he underwent a sleep study which confirmed a diagnosis of obstructive sleep apnea.  He would use a continuous airway pressure (CPAP) machine which did not help his snoring, but improved his daytime somnolence.  

The VA examiner opined that the Veteran's diabetes mellitus and obstructive sleep apnea were neither caused nor aggravated by his service-connected back disability or residuals therefrom, to include pain medicine intake.  The examiner explained that diabetes mellitus was an endocrine disorder that was from hormone insulin that the body produces but receptor tissues are resistant from insulin effect.  Thus, rendering insulin effectiveless.  The examiner further indicated that obstructive sleep apnea was the most common cause of sleep apnea.  The obstructive cause was due to laxity of the soft tissue from the oropharyngeal air way.  The air flow from
the oropharyngeal air way when obstructed causes a sonorous noise, thus, the sign
of snoring.  Patients would feel incomplete despite many hours of sleep which then lead to day time hypersomnolence, fatigue, and weakness.  This was due to apneic episodes which then lead to less oxygen to brain and muscle cells.  These cells, along with many more tissue, are sensitive to this "deprive" oxygen state.  The examiner concluded that, nevertheless, the service-connected back disabilities are not involved in respiratory and endocrine systems.  

The Veteran's service-connected back disability was in the musculoskeletal system; and his service-connected back disability did not cause or aggravated his respiratory and endocrine systems to be dysfunctional.  The examiner also indicated that there was no replete body of medical factual reference that Veteran's claimed pain medicine intake had caused or aggravated diabetes mellitus or obstructive sleep apnea.  Again the diabetes mellitus and obstructive sleep apnea were involved with respiratory and endocrine systems. Occasional intake of pain medicine did not rise to the level of causing such unknown complications of neither causing nor aggravating the Veteran's diabetes mellitus and obstructive sleep apnea.

The medical evidence of record confirms that the Veteran currently has type II diabetes mellitus and obstructive sleep apnea.  Therefore, the next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  This aspect of the case is one of in-service incurrence rather than aggravation.  Service treatment records, however, are silent as to the manifestation of any of the asserted disorders, and the separation examination revealed a normal pertinent clinical evaluation of the respective systems.  The final question regarding general direct service connection is whether there is a nexus between the Veteran's current disabilities and service.  As there is no evidence of in-service manifestations of the respective disabilities, there can be no such nexus, and, in fact, no such nexus has been established.

There is no evidence of the manifestation of diabetes mellitus within one year following separation from active service, therefore, establishing service connection based upon a legal presumption for a chronic disability under 38 C.F.R. §§ 3.307, 3.309 is not warranted.

Turning to direct service connection through chronicity, it is clear that chronicity is not applicable in this case.  No chronic disease is shown during service, and the earliest evidence of any of the asserted disorders not until the 2010 diagnosis for diabetes mellitus and the 2013 diagnosis of obstructive sleep apnea.  This is more than 15 years following separation from active service. 

The Veteran is competent to report with respect to direct service connection through continuity of symptomatology that his asserted symptoms began during service and 
persisted ever since as this is within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id.  In weighing credibility, VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness 
 demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As indicated above, given that the Veteran has not asserted that the respective disabilities are directly related to service but rather secondary to service-connected disability, direct service connection through chronicity based on the Veteran's lay assertions is not appropriate.

Service connection on a secondary basis is also not established.  Service connection has been established for a low back disability and for neurological residuals thereof.  However, an association between this disability and the current diabetes mellitus and obstructive sleep apnea has not been shown.  In this regard, the November 2013 and March 2017 VA examiners each opined that it was less likely than not that the low back disability either caused or aggravated the diabetes mellitus and obstructive sleep apnea.  These opinions were based on the Veteran's medical history and supported by rationale, as was reviewed above.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claims or otherwise diminish their probative weight.

The Board has considered the Veteran's statements in support of his claim that he has diabetes mellitus and obstructive sleep apnea secondary to his service-connected low back disability.  To the extent that the Veteran is able to observe the manifestation of the respective symptoms, his opinion is outweighed by the competent medical evidence which shows no medical evidence of a nexus between a service-connected and the diabetes mellitus and obstructive sleep apnea.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's diabetes mellitus and obstructive sleep apnea were incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2016); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claims of entitlement to service connection for diabetes mellitus and obstructive sleep apnea must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for diabetes mellitus type II, to include as secondary to a service-connected disability, is denied.

Service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, is denied.


REMAND

Unfortunately, another remand is required in this case with regard to the issues of an increased disability rating for the service-connected degenerative joint disease of the lumbosacral spine and right L4 radiculopathy.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016).

In correspondence received in September 2017, the Veteran's representative indicated that the Veteran had not undergone a VA examination to assess the severity of his disabilities since November 2015, asserting that the disabilities had increased in severity since that time.  As such, the Board finds that a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, the Veteran's respective disabilities are currently rated under Diagnostic Codes 5010-5242 and 5242-8520 which fall under the Schedule of Ratings for the Musculoskeletal System.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) clarified that in applying regulations for disability rated on the basis limitation of motion, VA shall obtain examinations in which the examiner includes joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, in rating the severity of such disability, VA must determine the overall functional impairment due to these factors.  Consequently, a remand is necessary in order to obtain another VA examination that adequately addresses the current severity of the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for VA orthopedic and neurological examinations with appropriate physicians so as to determine the precise nature and severity of his service-connected degenerative joint disease of the lumbosacral spine and right L4 radiculopathy.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail. 

If appropriate, the VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Both active and passive motion, in weight bearing and non-weight bearing and should be evaluated.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Any additional loss of function with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor. 

The examiner shall state whether the Veteran's low back disability is manifested by muscle spasms or guarding severe enough to result in abnormal gait or spinal contour. 

The examiner shall indicate whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner shall indicate whether the Veteran has any associated neurological deformities associated with the service-connected lumbar spine disorder, to specifically include any radiculopathy or neuropathy of the lower extremities, and any associated bladder or bowel impairment.

With specific regard to the right lower extremity, the examiner shall provide an assessment of the severity of radiculopathy, to include whether the Veteran suffers from mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis of the affected nerve.  The examiner should clearly delineate all functional impairments caused by the right lower extremity.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


